Dowling, J.
This action, like that of Taylor v. Patton, ante, 4, was brought by the appellee Patton to enforce an assessment *700against the property of the appellant for a street improvement under an ordinance passed by the common council of the 6ity of Crawfordsville. The questions presented are the same as those in Taylor v. Patton, supra, and, on the authority of that case, the judgment is reversed, with instructions to sustain the demurrers to the complaint, and for further proceedings in conformity to this opinion.